Citation Nr: 1428150	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  07-30 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Initially the Veteran appealed an August 2006 rating decision granted service connection for PTSD and assigned a 30 percent rating, effective February 2, 2006

By a November 2009 decision the Board denied the Veteran's original claim for entitlement to an initial rating greater than 30 percent for PTSD. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court"). In an August 2011 Memorandum Decision, the Court vacated the Board's November 2009 decision, and remanded the claim.

Subsequently, a September 2011 rating decision increased the Veteran's PTSD rating to 50 percent, effective from August 7, 2009.  In an April 2012 decision, the Board increased the Veteran's rating to 70 percent, effective from February 2, 2006.  In the text of the decision, the Board specifically noted that the 70 percent rating was being assigned for the entire period under consideration in the appeal.  However, in May 2012, the RO incorrectly awarded the Board's 70 percent rating from only August 7, 2009, and therefore the accompanying combined evaluations for compensation from February 2, 2006 onward are incorrect.  In a May 2012 letter, the Veteran was provided the incorrect information regarding the start date of his 70 percent rating.  The matter of correcting the effective date for the implementation of the Board's award of a 70 percent rating is referred to the RO for appropriate action.

Also in the April 2012 decision, the Board found that the issue of entitlement to TDIU was not on appeal.  The Veteran appealed the Board's decision that the issue of entitlement to a TDIU was not on appeal to the Court.  In a Joint Motion for Remand, the Court determined that the Board erred in not addressing TDIU and remanded the claim.

In September 2013, the Board remanded the issue of entitlement to TDIU to the RO for adjudication of issue following the addition of evidence in support of the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's TDIU claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

The Veteran initially filed a claim for TDIU in August 2009.  As noted above, he filed a claim of entitlement to service connection for PTSD in February 2006.  On his August 2009 TDIU claim the Veteran noted that he worked for a railroad from November 1967 to August 2004.  He also worked as a "self-employed farmer" from August 2004 to July 2009, and indicated that he earned $985/month as a farmer.  He indicated that he had earned $11,976 in the past 12 months.  He noted that his PTSD, right knee and tinnitus prevented him for substantially gainful employment.  He noted that he completed his high school education.  In an accompanying letter, the Veteran reported he was a "self-employed farmer for years and by running that business, [he] had an on-going depreciation schedule which is considered taxable income.  So, [he] will have that income from that depreciation for the next four or five years or so."  He expected his income for 2009 to be between $8,000 and $9,000.

In October 2009, the Veteran submitted another TDIU VA Form 21-8940.  He reported his prior railroad work ended in August 2004, but noted that he is currently working in farming.  He noted that he earned about $1,000 a month, and that he earned $9,000 in the past 12 months.  In a November 2009 statement, the Veteran's representative noted that he was "retired" and that he worked part-time as a farmer.

A January 2005 private treatment record noted that the Veteran was a farmer and he currently worked for the railroad company.  During a September 2006 joint examination the Veteran reported that he has a "very active lifestyle, as he is a self-employed farmer, working full time and did give up his job working on the railroad approximately three years ago, not due to his knee condition, but more specifically related to his PTSD symptoms."  During his August 2006 VA examination, he reported he had to quit his job at the railroad due to his inability to deal with people and difficulty handling the expectations of the job.  He also reported that he attempted to suppress memories of his service and stressors by working like a "workaholic."

During a February 2010 PTSD examination, it was noted that the Veteran works independently as a farmer, primarily as a way to avoid contact with the public.  He prefers withdrawing from all organized work settings and activity with others.  "It appears likely that the Veteran's reported difficulties would interfere with his ability to function in such a way that it would interfere with his ability to work at his normal level of efficiency or to function at all in an occupational setting."

In May 2010, the Veteran noted that he likes to hunt, fish and fly, but that he had not been hunting or fishing since the 1970s.  He stated that he loved to fly because he was alone, but that he did not have the "finances and time" to fly.

During a June 2011 PTSD examination, the Veteran reported he had his pilot's license but he had not flown since November, and he was "not sure why."  He reported he spends most of his time "working on his farm, which he enjoys."  He reported increased memory problems, and having to make lists to ensure that he does everything on his farm that he had planned.  He noted he quit his railroad job six years prior due to getting into conflicts with others.  He made a good living with the railroad, and began to develop his farm after he quit.  He stated that he "currently can support himself on the farm and enjoys the work.  However, he reports he makes much less money" and he finds the work challenging due to his memory problems.  He reported he had not lost any time from work in the past year.  

In October 2011, the Veteran submitted another TDIU claim VA form 21-8940.  He noted he was self-employed as a farmer from 1973 to the present.  He stated he worked as a farmer 65 hours per week.  He did not report an earned income in the prior 12 months.  In a December 2011 statement, he noted that his social security records showed that he did not make "any major income" from his farming.  He noted that his farm was a "safe place" for him and it allowed him to go to any necessarily doctor's appointments.  Attached, he provided a Social Security earnings record which noted that he had very limited taxed Social Security earnings beginning in 1976 through 2007.  Notably, in 2008 his taxed Social Security earnings were $11, 976 (the same as he reported in his initial TDIU claim from August 2009).  The Social Security earnings report ended with 2008.

In May 2013, the Veteran submitted his fourth TDIU claim VA Form 21-8940.  He noted that he worked in the railroad as a "yardmaster" until August 2006, and that he is currently working as a farmer.  He noted he earned $8,500 in the past 12 months.  He argued that his PTSD, right knee, and hearing loss rendered him unable to sustain gainful employment.  The Veteran also provided joint tax returns from 2011, 2010, and 2009 which showed varying degrees of net loss from farming.  His occupation on his tax forms was "farmer," and his wife's occupation was listed as "farm rental."  On a separate statement he reported he worked 60 to 70 hours per week on his farm, mostly to keep his mind from wandering.  He lost 19 days to his disabilities in the prior year.

In an undated Appellant's brief, submitted to the Court prior to the May 2013 remand, the Veteran's representative cited evidence that the Veteran worked for the railroad for 37 years, and that after being give a promotion he struggled to control his anger and deal with people.  He did not want to take a demotion, and so "his only option was to quit five years before retirement eligibility."  Although the Veteran works as a farmer, the representative argued that this was "marginal employment" because he "earns $0 in taxable income almost every single year, and very small earnings in sporadic years."

In May 2013, the Veteran was afforded VA examinations which addressed the functional impact of his service-connected disabilities, separately.  However, the examination did not provide a nexus opinion regarding the impact of his combined service-connected disabilities.  On remand, the Veteran should be afforded a new TDIU VA examination.

Accordingly, the case is REMANDED for the following action:

1.  A VA physician should review the claims file, virtual records, and a copy of this REMAND and address whether or not the Veteran's service-connected disabilities (to include such disabilities in combination) render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment.  If the evaluator determines that the Veteran's disabilities rendered him unemployable, then the evaluator should indicate which disabilities and their associated symptoms render the Veteran unemployable.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed.  All applicable laws and regulations should be considered, to include the Veteran's argument that his farming is marginal employment.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



